Case 2:18-cr-20539-GCS-APP ECF No. 38, PageID.323 Filed 12/01/20 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,
                                           Case No. 18-20539
v.
                                           Hon. George Caram Steeh
PATRICK CRY,

         Defendant.
___________________________/

            OPINION AND ORDER DENYING DEFENDANT’S
            MOTION TO VACATE SENTENCE (ECF NO. 30)

      Before the court is Defendant Patrick Cry’s motion to vacate

sentence, brought pursuant to 28 U.S.C. § 2255. Cry, who pleaded guilty to

a drug offense, alleges that his attorney was ineffective. For the reasons

explained below, Defendant’s motion is denied.

                          BACKGROUND FACTS

      On August 23, 2018, Cry pleaded guilty to Count One of the

information, which charged him with conspiracy to possess with intent to

distribute and to distribute 280 grams of crack cocaine. Cry played a lead

role in a “dial-a-dope” drug trafficking organization. He supplied drugs to

runners, whom customers could contact by cell phone. The runners

                                     -1-
Case 2:18-cr-20539-GCS-APP ECF No. 38, PageID.324 Filed 12/01/20 Page 2 of 10




delivered the drugs to the customers and returned the proceeds to Cry. The

government described Cry’s organization as an “extensive and well-funded”

organization of at least twenty individuals. See ECF No 17 at PageID 55-

56.

        At sentencing, Cry faced a mandatory minimum of 120 months, and a

guideline range of 135-168 months. Application of the career offender

enhancement, pursuant to U.S.S.G. § 4B1.1(b), resulted in a guideline

range of 262-327 months. The court determined that this range would

result in an “extremely harsh” and “greater than necessary” sentence. ECF

No. 28 at PageID 171. After considering the § 3553(a) factors, the court

sentenced Cry to 144 months in prison.

        Cry alleges that his counsel was ineffective during the plea and

sentencing stages because he advised Cry to plead guilty to possession of

280 grams of crack cocaine, without investigating or challenging the drug

quantity. Cry also alleges that his attorney failed to object to inaccuracies in

the presentence report.

                             LAW AND ANALYSIS

   I.     Standard of Review

        To present an ineffective assistance of counsel claim under 28 U.S.C.

§ 2255, Defendant must show that (1) his attorney’s performance was
                                       -2-
Case 2:18-cr-20539-GCS-APP ECF No. 38, PageID.325 Filed 12/01/20 Page 3 of 10




seriously deficient and (2) this deficient performance prejudiced his

defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To show that

counsel’s performance was deficient, Defendant must demonstrate that his

counsel’s representation fell below an objective standard of

reasonableness under prevailing professional norms. Id. at 688. In applying

this standard, “a court must indulge in a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.”

Id. at 689. “[C]ounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Id. at 695.

      Counsel’s deficient performance results in prejudice if “there is a

reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694. To satisfy

the prejudice requirement in the context of a guilty plea, the defendant may

“show that there is a reasonable probability that, but for counsel’s errors, he

would not have pleaded guilty and would have insisted on going to trial.”

Hill v. Lockhart, 474 U.S. 52, 59 (1985). A defendant may also demonstrate

prejudice by showing “a reasonable probability that, with proper advice, the

outcome of those [plea] negotiations would have been different.”

Rodriquez-Penton v. United States, 905 F.3d 481, 490 (6th Cir. 2018).
                                      -3-
Case 2:18-cr-20539-GCS-APP ECF No. 38, PageID.326 Filed 12/01/20 Page 4 of 10




         As the Supreme Court has emphasized, a defendant must clear a

high bar to demonstrate ineffective assistance of counsel in the guilty plea

context:

           “Surmounting Strickland’s high bar is never an easy task,”
           and the strong societal interest in finality has “special force
           with respect to convictions based on guilty pleas.” Courts
           should not upset a plea solely because of post hoc
           assertions from a defendant about how he would have
           pleaded but for his attorney’s deficiencies. Judges should
           instead look to contemporaneous evidence to substantiate
           a defendant’s expressed preferences.

Lee v. United States, 137 S.Ct. 1958, 1967 (2017) (citations

omitted).

         To satisfy the prejudice requirement in the context of sentencing, a

defendant must show that counsel’s errors resulted in a longer sentence

than would otherwise have been imposed. See Glover v. United States,

531 U.S. 198, 204 (2001); Ramirez v. United States, 799 F.3d 845, 855

(7th Cir. 2015) (“An attorney’s failure to object to an error in the court’s

guidelines calculation that results in a longer sentence for the defendant

can demonstrate constitutionally ineffective performance.”).

   II.     Analysis

         Cry alleges that his attorney was ineffective because he failed to

investigate the drug quantity that he was charged with distributing. Cry was

                                         -4-
Case 2:18-cr-20539-GCS-APP ECF No. 38, PageID.327 Filed 12/01/20 Page 5 of 10




charged with and pleaded guilty to distributing more than 280 grams of

cocaine base. At the plea hearing, his attorney specifically asked whether

“the amount that was distributed or the intent to distribute or actually

distributed was in the amount of excess of 280 grams?” ECF No. 29 at

PageID 193. Cry responded, “Yes, sir.” Id.

      Despite this express admission, Cry argues that his attorney should

have investigated the drug quantity and that the government should have

been required to prove the amount. Cry’s contention is without merit. The

government provided Cry with discovery, including statements from

confidential informants who sold drugs on behalf of Cry and purchased

drugs from him. See ECF Nos. 35-1, 35-2. One informant stated that he

sold a “few birds,” or a kilo, of narcotics on behalf of Cry over a period of

ninety days. ECF No. 35-1. Another informant observed Cry breaking down

and packaging a “fist sized” amount of crack cocaine, estimated to weigh

about two ounces. ECF No. 35-2. Cry admitted that he was involved in the

conspiracy for a period of one year and that he supplied crack to various

“runners,” who worked in shifts to sell the narcotics and deliver the

proceeds to Cry. ECF No. 15 at PageID 33-34. The government’s evidence

indicates that the 280-gram drug quantity charged in the information, and to

which Cry specifically pleaded guilty, was a reasonable estimate and was
                                      -5-
Case 2:18-cr-20539-GCS-APP ECF No. 38, PageID.328 Filed 12/01/20 Page 6 of 10




not beyond the government’s capability to prove. Further, as set forth in the

plea agreement, the conspiracy involved between 840 grams and 2.8

kilograms of cocaine base, which resulted in a base offense level of 32.

See ECF No. 15 at PageID 43, Worksheet A. Cry does not provide

evidence that the drug quantity for which he pleaded guilty was incorrect.

      Even accepting Cry’s argument that his counsel should have

somehow “investigated” the amount or disputed it, in light of the

government’s evidence, this alleged failure was not prejudicial. Cry

provides no reasonable basis for the court to find him responsible for less

than 280 grams of cocaine base or that his base offense level was

incorrectly calculated. His attorney’s alleged refusal to raise this non-

meritorious issue with the court does not constitute ineffective assistance.

See Coley v. Bagley, 706 F.3d 741, 752 (6th Cir.), cert. denied, 571 U.S.

992 (2013) (“Omitting meritless arguments is neither professionally

unreasonable nor prejudicial.”).

      Cry also argues that his counsel failed to object to the pre-sentence

report (PSR). He provides text messages in which he instructed his

attorney to object to various paragraphs in the PSR, which his attorney

failed to do. Cry does not, however, specify the alleged inaccuracies in the

PSR. To the extent the alleged inaccuracies relate to the drug quantity,
                                      -6-
Case 2:18-cr-20539-GCS-APP ECF No. 38, PageID.329 Filed 12/01/20 Page 7 of 10




Cry’s argument is unavailing for the reasons stated above. Cry also

suggests that his attorney should have challenged his designation as a

career offender, but does not provide any reason why this designation was

incorrect. In any event, the court did not sentence Cry based upon the

career offender guideline range of 262 to 327 months, but imposed a

sentence of 144 months. Cry has not demonstrated that his attorney’s

failure to object to alleged inaccuracies in the PSR resulted in a longer

sentence or was otherwise prejudicial.

      Finally, Cry contends that his plea was not knowing or voluntary

because he did properly understand the elements of the offense, that is,

the quantity of drugs for which he would be held accountable. This alleged

lack of understanding is belied by the terms of the plea agreement, in which

Cry expressly admitted to conspiring to possess with the intent to distribute

“280 grams or more” of cocaine base. ECF No. 15 at PageID 33. The

agreement further informed Cry that “[d]ue to the quantity of cocaine

possessed by the defendant, a mandatory minimum sentence of 120

months is applicable.” Id. at PageID 35 (emphasis in original). Cry was

also asked specifically whether he was pleading guilty to distributing an

amount in “excess of 280 grams” at the plea hearing. ECF No. 29 at

PageID 192-93. The court informed Cry that the government has the
                                     -7-
Case 2:18-cr-20539-GCS-APP ECF No. 38, PageID.330 Filed 12/01/20 Page 8 of 10




burden to prove each element of the charge beyond a reasonable doubt

and that the elements included “that the object of your agreement was to

possess with the intent to distribute and to distribute 280 grams or more” of

crack cocaine. Id. at PageID 188-89. Cry’s assertion that he was somehow

unaware that this drug quantity would be attributable to him, or that the

government had the burden to prove the amount, is contradicted by the

record. Further, any alleged misunderstanding was cured by the

information provided to him during the plea colloquy. See Cadavid-Yepes v.

United States, 635 Fed. Appx. 291, 299-300 (6th Cir. 2016). “[T]he district

court’s proper plea colloquy ‘cure[s] any misunderstanding [a defendant]

may have had about the consequences of his plea.’” Id. (quoting Ramos v.

Rogers, 170 F.3d 560, 565 (6th Cir. 1999)).

      Cry essentially suggests that his attorney should have negotiated for

a lower drug quantity in the plea agreement. As discussed above, Cry

provides no basis for a lower amount. Further, any suggestion that the

government would have offered a plea agreement based upon a lower drug

quantity is mere speculation. See, e.g., Valeriano v. United States, 2019

WL 1271030 at *5-6 (W.D. Tenn. Mar. 19, 2019) (assertion that counsel

could have obtained a “better” plea deal by talking the government into

promising a downward departure is “rank speculation, sheer conjecture,
                                     -8-
Case 2:18-cr-20539-GCS-APP ECF No. 38, PageID.331 Filed 12/01/20 Page 9 of 10




and wishful thinking”) (citing cases); cf. Rodriguez-Penton, 905 F.3d at 488

(suggesting that prejudice prong can be met by “showing similar plea

agreements that were reached by others charged with the same crime”).

Under the circumstances, Cry has failed to establish that, but for his

counsel’s errors, the result of the plea negotiations would have been

different. Cf. Lee v. United States, 137 S.Ct. 1958, 1967 (2017) (attorney

erred by failing to inform defendant that accepting the plea would lead to

mandatory deportation).

      In sum, Cry has not demonstrated that his counsel’s performance

was deficient or that it prejudiced his defense. Under the circumstances,

an evidentiary hearing is not required. See Blanton v. United States, 94

F.3d 227, 235 (6th Cir. 1996) (citing Fontaine v. United States, 411 U.S.

213, 215 (1973)) (“[E]videntiary hearings are not required when, as here,

the record conclusively shows that the petitioner is entitled to no relief.”).

                                    ORDER

      IT IS HEREBY ORDERED that Cry’s motion to vacate sentence (ECF

No. 30) is DENIED.

      The court declines to issue a certificate of appealability, because

Defendant has not “made a substantial showing of the denial of a



                                       -9-
Case 2:18-cr-20539-GCS-APP ECF No. 38, PageID.332 Filed 12/01/20 Page 10 of 10




constitutional right,” for the reasons stated above. See 28 U.S.C.

§ 2253(c)(2); Fed. R. App. P. 22.

Dated: December 1, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                December 1, 2020, by electronic and/or ordinary mail and also
                    on Patrick Cry # 56363-039, FCI McKean, Federal
                           Correctional Institution, P.O. Box 8000,
                                    Bradford, PA 16701.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -10-
